Citation Nr: 1235422	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for bilateral hip pain. 

3.  Entitlement to service connection for a disability manifested by sharp pain in the left leg.

4.  Entitlement to service connection for residuals of a right wrist injury with tenosynovitis and a ganglion cyst. 

5.  Entitlement to service connection for carpal tunnel syndrome of the thumb. 

6.  Entitlement to service connection for a left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion. 

7.  Entitlement to service connection for urticaria of the lip. 

8.  Entitlement to service connection for skin wrinkles of the bilateral hips.

9.  Entitlement to service connection for cellulitis of the jaw. 

10.  Entitlement to service connection for external otitis. 

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for arthritis of the neck and back. 

13.  Entitlement to service connection for a disability manifested by memory problems. 
 
 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran appealed from an August 2002 rating decision as to claims of entitlement to service connection for a disability manifested by memory problems and for arthritis of the neck and back.  He appealed from a February 2006 rating decision as to the remainder of the appeal.

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2006.  The Board remanded the case to the RO in July 2006 and in January 2009 for further development regarding the claims of entitlement to service connection for a disability manifested by memory problems and for arthritis of the neck and back.  In a July 2010 decision, the Board denied service connection for a disability manifested by memory problems and for arthritis of the neck and back.  In that decision the Board remanded the remainder of the claims on appeal to the RO for further development.

The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court) as to the denial of service connection for a disability manifested by memory problems and for arthritis of the neck and back.  In a January 2012 memorandum decision, the Court vacated the July 2010 Board decision as to these denials of service connection, and remanded the matter to the Board for further adjudication consistent with the Court's decision.

The issues of entitlement to service connection for arthritis of the neck and back, and for a disability manifested by memory problems, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show the presence of prostatitis, tenosynovitis, ganglion cyst, carpal tunnel syndrome of the thumb, plantar warts of the left foot, urticaria of the lip, a disability manifested by skin wrinkles of the bilateral hips, or cellulitis of the jaw, external otitis, or vertigo.

2.  The Veteran's pre-existing left foot disorder was not permanently increased in severity during his active service.

3.  Pain, of itself is not a disability for VA compensation purposes.  

4.  Arthritis of the bilateral hips, right wrist, or left foot, was not manifested to a compensable degree within a year of separation from active duty.


CONCLUSIONS OF LAW

1.  Prostatitis, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

2.  Bilateral hip pain, was not incurred in or aggravated during military service, nor  may hip arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

3.  A disability manifested by sharp pain in the left leg, was not incurred in or aggravated during military service.   38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

4.  Residuals of a right wrist injury with tenosynovitis and a ganglion cyst, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

5.  Carpal tunnel syndrome of the thumb, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

6.  A left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

7.  Urticaria of the lip, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

8.  Skin wrinkles of the bilateral hips, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

9.  Cellulitis of the jaw, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

10.  External otitis, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

11.  Vertigo, was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant between July 2002 and January 2012, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection, and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the appeal was readjudicated most recently in a June 2012 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA examination regarding the claims.  Findings from the examination reports are adequate for the purposes of deciding the issues addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits of the Claims for Service Connection

A. Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a Veteran served 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

B.  Factual Background

At the Veteran's July 1968 enlistment examination he indicated that he had or had had foot trouble, and he reported having had an operation on his left heel when he was five years old.  He reported no other medical problems.  On examination the examiner noted a three inch well healed scar of the lateral aspect of the left heal.

Service treatment records in November 1968 show that the Veteran reported a history of left foot surgery when he was five and one-half years old.  He reported that he had had persistent swelling of the lateral aspect of the left heel in the area of the surgery, with occasional drainage.   Current examination of the lateral aspect of the left heal showed it was nontender and with no drainage.  

A service treatment record in November 1968 contains a notation of a sprain of the right wrist.  Service treatment records in December 1968 show that the Veteran was seen three times in a five-day period for complaints of wrist trouble involving a sprain of the right wrist in the previous week.  The provider noted there was no neurologic or vascular defect.  A consultation report shows that the Veteran reported a history of a "pop" and then pain in the wrist while washing a latrine wall in September 1968, with problems since then, most markedly with dorsiflexion.  Examination showed no swelling, and demonstrated tenderness over the proximal end of the first metacarpal flexor surface.  X-ray examination was negative.  The provider reported that he could not demonstrate ganglion cyst but believed this to be the most likely problem, and opined that tenosynovitis was to be considered.  The report also noted a plantar wart.

A December 1968 dermatology clinic note recorded findings of callus formation on the left foot at the site of a previous surgery.  This was referred to the podiatry clinic, which noted a "parge" lesion on the lateral aspect of the left heal, associated with the left heal operation at age five.  The lesion was found to be tender to palpation, and appeared to be a skin graph with indurated scar tissue.  The disposition was to X-ray examine the left heel.  X-ray examination was negative, and the provider's impression was that this was fibro-fatty scar tissue of the left heel, requiring no treatment at that time.

Service treatment records in May 1969 show that the Veteran was seen for complaints of a swollen lip.  The provider noted a finding of urticaria of the lower lip.

Service treatment records in November 1969 show that the Veteran was seen for his wrist, and the provider stated that he could now feel a small tender ganglion, and would refer the Veteran to the surgery clinic.  A November 1969 request for surgery clinic consultation shows that the Veteran was at that time a typist and had pain of the palmar surface of the wrist since September 1968.  The provider noted that previous examination was negative, and he thought he could feel a small tender ganglion of the right wrist.  The provisional diagnosis was possible (?) ganglion of the right wrist.

A December 1969 surgery clinic consultation report noted pain in the right wrist for the past 14 months.  The provider noted that swelling apparently fluctuated and was more likely to increase with exercise.  On examination the wrist was entirely within normal limits except for discomfort on motion of the thumb or wrist.  There was a full range of motion with no tenderness to direct pressure. The disposition was for the Veteran to return when swelling was present.

The Veteran was seen in December 1969 for complaints of an erythema urticarial rash on the left flank.  The Veteran stated that he had had a flu shot the day before and that this has happened in the past with each flu shot.  The disposition was to have no more flu shots. 

Service treatment records in June 1970 show that the Veteran was seen for low back trouble, and was worried about wrinkles of skin of the buttocks, and pain of the right and left hip with touch.  On examination the finding was that examination was 100 percent normal, and the Veteran was given reassurance on this matter.

Service treatment records in June 1970 show that the Veteran was seen for complaints of foot trouble.  On examination the provider noted an abrasion of the left foot.

Service treatment records in September 1970 show that the Veteran was seen for complaints of hip trouble.  The Veteran reported that for the past months, when sitting he gets a sharp pain in the lower back area and is unable to get up.  He reported he had seen a civilian physician for possible prostatitis.  The disposition was to treat the complaints with aspirin.

Service treatment records in January 1971 show that the Veteran was seen for complaints of swelling lips.  The report contains an impression of cellulitis of the lower lip, with a disposition to treat with medication, and warm compresses.  Service treatment records in February 1971 show that the Veteran was seen for complaints the provider noted to be cellulitis.  Service treatment records in March 1971 show that the Veteran was seen for rash around his body, which the provider found to be urticarial rash.

At the Veteran's April 1971 separation examination, the Veteran indicated that he had or had had swollen or painful joints; tumor, growth, cyst, or cancer; reaction to serum, drug, or medicine; and foot trouble.  On examination, the evaluation was normal for all parts and systems except for a finding of a two inch scar over the left foot, well-healed, with no sequela.  

Post-service VA and private treatment records are dated from 1974 to February 2008, and show treatment for various complaints and conditions.  Of note, VA treatment records in August 1975 show that the Veteran was treated for complaints of feeling weak and faint, with a history of heat stroke eight weeks before when he became dizzy and faint.  The Veteran underwent an examination in August 1975 by VA as part of treatment at that time.  

During that examination the Veteran reported no referable illness, injury, or surgery other than the minor surgery of his left foot at the heel in childhood because of a chronic infection.  On system review, the report contains the following comments relevant to the claims on appeal: General-denies polyuria, polyphagia, and polydipsia; Head-he has never had seizures or dizzy spells; Ears-both ears were completely blocked with impacted cerumen but his hearing was not apparently impaired; Genito-urinary-entirely negative; Musculo-skeletal-complaints of weakness without notice of muscle atrophy; neuro-psychiatric-"I would categorize this boy as being basically neurotic and I feel now that he is in the throes of a reactive type of depression, certainly his symptomatology does not fit any pattern of organic disease though I suppose diabetes should be ruled out."  

On examination there were no findings or diagnoses correlating with the claimed disabilities.  The report concluded with an impression of "1. Anxiety state chronic, with reactive depression.  2.  Rule out diabetes mellitus.  3. obesity, exogenous, moderate.  4. probable mental deficiency?"

Private treatment records in March 1976 show that the Veteran was hospitalized at that time for a "blackout problem".  During hospitalization he underwent a 
physical examination, which showed no abnormalities referable to the claims on appeal.  Private treatment records in November 1986 show that the Veteran was treated at the emergency room for hypertension.  Associated with that treatment, he reported complaints of dizziness, wobbly and weak, and headache.

As part of a Social Security Administration benefits claim, the Veteran underwent a disability examination in February 2002.  That report shows that the current review of systems was unremarkable.  On physical examination, no abnormalities were noted that are referable to the claims on appeal.  The report noted that the skin is rather benign.  On range of motion study regarding the hand, hip, and ankle/foot, the findings were all within normal limits.  Strength was 5/5 in the upper and lower extremities, and no neurological abnormalities were noted.  The report noted that the Veteran had Non-Insulin-Dependent Diabetes Mellitus, gouty arthritis, gastroesophageal reflux disease, and hypertriglyceridemia, in addition to a heart condition.  

The Veteran testified at an April 2006 Travel Board hearing on other matters, but did testify that he had skin symptoms including a rash in different places.  He testified that he had a beard because of a rash of the skin of his chin.  He reported he went to his physician three months before the hearing, for a big sore on his fingers or thumb from cellulitis.  He referred to service treatment records as showing constant problems with swollen lips.  He reported that he gets welts constantly, which providers in service had attributed to flu shots, but that he still gets the welts now even though he no longer gets flu shots.  He testified that his diabetes made things worse.

VA afforded the Veteran compensation and pension examinations of his claimed disorders on appeal in May 2011 and March 2012.  The report of the May 2011 VA examination shows that the examiner addressed all of the claimed disabilities, other than the claimed external otitis and vertigo disorders, which were addressed in the March 2012 VA examination.  The details of the May 2011 and March 2012 VA examinations are discussed below.

Prostatitis 

The May 2011 VA examination report shows that the Veteran reported that he was told in 1970 that he had a swollen prostate and was placed on antibiotics at that time.  He reported that after service he was diagnosed with prostatitis at some point, and that he was told five years ago he had an enlarged prostate.  He reported he was diagnosed with benign prostate hypertrophy.

The Veteran reported that he had the following symptoms.  He had urinary symptoms including urgency, difficulty starting, weak or intermittent stream, dysuria, dribbling, hematuria, and leakage.  His frequency of voiding was five or more times at night and he had voiding during the day with a periodicity of less than an hour.  He also reported having cardiovascular symptoms of fatigue, angina, dyspnea, and peripheral edema.  He also had erectile dysfunction, for which the examiner opined that the most likely etiology was diabetic neuropathy or benign prostate hypertrophy.  The examiner noted that the Veteran had other genitourinary significant history including diabetes mellitus, coronary artery bypass graph, coronary artery disease, and somatization disorder.  

After examination, the examiner diagnosed benign prostatic hypertrophy.  The examiner opined that the prostatitis (benign prostatic hypertrophy) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted that the Veteran was seen in September 1970 for back pain when he told the provider he was being treated by a private physician for prostatitis.  The provider in September 1970 prescribed treatment with aspirin but made no diagnosis regarding the complaints of back pain.  The examiner noted that no other treatments or complaints for prostatitis are shown in the claims file service treatment records, and at the April 1971 separation examination, there is no mention of prostatitis.  The examiner further noted that although a medical invoice dated in January 2005 listed a diagnosis of prostatitis, there were no medical records to substantiate such diagnosis.  

Bilateral Hip Pain, and 
Disability Manifested by Sharp Pain in the Left Leg

The report of the May 2011 VA examination shows that the Veteran reported having a problem with sharp leg pain in the left leg since 1970, which he associated with hip issues in 1970.  The examiner noted that the Veteran currently had diabetic peripheral neuropathy in the bilateral lower extremities but this was not a claimed disability.  The Veteran had a history of mobility problems and used a cane for ambulation due to diabetic neuropathy, but he had no other symptoms.

The Veteran reported having bilateral hip pain since 1969, which began while in service when he had a motor vehicle accident.  He reported he did not seek treatment at that time.  He reported complaints of locking of hips when he sits down and stands up.  On X-ray examination the report diagnosed mild degenerative joint disease in both hips. 

After examination of the left leg, the report contains a diagnosis that the Veteran had no sharp pain during examination of the left leg.  The examiner commented that the Veteran's complaints of sharp pain was due to hip issues and referred the reader to the hip/joint section of the examination report.  The examiner opined that the Veteran's left leg pain (diagnosed as left hip pain/degenerative bilateral hips) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale the examiner found that the left leg pain was due to his hips diagnosis, and referred the reader to the hip/joint section of the examination report.  The examiner also noted that on the service separation examination of April 1971 the Veteran checked yes for cramps in the legs; and the diagnosis by the examiner at that time was "infrequent leg cramps after strenuous exercise; no complications, and no sequela.  The examiner further noted that medical records dated after discharge from service contain no complaints of left leg pain.

After examination of the bilateral hips, the report contains a diagnosis of bilateral degenerative joint disease of the hips.  The examiner opined that the Veteran's bilateral hip pain (diagnosed as bilateral degenerative joint disease of the hips) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  

As rationale, the examiner stated that there was a lack of continuity of care.  He noted that the claims file showed that the Veteran was seen in June 1970 with complaint of bilateral pain with touch, and that examination at that time in 1970 was "100 percent normal."  When the Veteran was seen in September 1970 with complaints of lower back pain, there was no mention of hip pain.  The examiner noted that treatment records dated after service did not show any complaints of hip issues and none were in his VA medical records problem list.




Residuals of a Right Wrist Injury With Tenosynovitis and a Ganglion Cyst, and 
Carpal Tunnel Syndrome of the Thumb 

The report of the May 2011 VA examination shows that the Veteran reported that his carpal tunnel syndrome of the thumb onset in 2006; and that carpal tunnel syndrome of the right hand was diagnosed in November 2006.  He reported it started in the right hand and was now in the left.  He reported complaints of decreased hand strength and dexterity of both hands, and that there was no history of trauma to the hand or fingers.  

Examination of the right wrist showed tenderness to palpation with no ganglion cyst present; positive for Tinnels; and left wrist was tender to palpation and negative for Tinnels.  X-ray examination of the right wrist concluded with an impression of no acute bony abnormality of the right wrist; mild/moderate degenerative changes are seen, most prominent at the radial-carpal joint region.  After examination, the report contains a diagnosis of carpal tunnel syndrome of the right wrist radiating to the right thumb; degenerative joint disease right wrist.

The examiner opined that the Veteran's right wrist disability (diagnosed as right wrist degenerative joint disease with no ganglion cyst present) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted the Veteran was seen in November 1968 and diagnosed with right wrist sprain.  When seen in December 1968 for complaints of "wrist trouble" X-ray examination was negative, and a provider note stated "can't demonstrate ganglion, but believe this most likely problem; tenosynovitis to be considered."  A treatment record in November 1969 contained notation of palpable small ganglion identified: return when swelling present.  The examiner noted that there was no further documentation of wrist issues/ganglion cyst shown on record after service, and that no diagnosis of tenosynovitis was ever given.  The examiner noted generally that one- to two-thirds of all ganglion cysts resolve on their own. 

The examiner opined that the Veteran's carpal tunnel syndrome of the thumb (diagnosed as carpal tunnel syndrome right wrist/right wrist degenerative joint) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was no documentation on file with a diagnosis of carpal tunnel syndrome or thumb issues.  The examiner noted that although there was an invoice from a private provider in November 2006 with a diagnosis of CTS, there are no medical records to substantiate a diagnosis of carpal tunnel syndrome or regarding thumb issues at that time.

Left Foot Disability Manifested by Swelling, Callous Formation, Scarring, Plantar Warts and an Abrasion

The report of the May 2011 VA examination shows that the Veteran reported complaints of pain, swelling, redness, stiffness, fatigability, lack of endurance, and other foot symptoms involving the entire foot.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing or other symptoms.  There was a callus of the lateral aspect of the left heal at the area of a scar.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  X-ray examination of the left foot concluded with an impression of no acute bony abnormality of the left foot; mild degenerative changes noted, most prominent at the first tarsal-metatarsal joint noted.  

After examination, the report contains a diagnosis of left foot surgical scar with no plantar warts at time of examination; diabetic neuropathy bilateral lower extremities; mild osteoarthritis at the first tarsal-metatarsal.  The examiner opined that the Veteran's left foot disability (diagnosed as left heel surgical scar with no plantar warts present) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted the following.  The Veteran had surgery prior to service at age five years for left heel issues and received treatment at age 16 prior to service.  During enlistment examination, left heel surgery was noted with no complications or sequela.  The Veteran was seen in November 1968 with a complaint of "foot trouble."  The report noted swelling but no medication was prescribed.  When seen by podiatry in December 1968, X-ray examination was negative, and the diagnosis was abrasion.  At separation examination in April 1971, the left heel was noted to have no complications or sequela.  The examiner noted that no other complaints or treatments were found in the claims file during service or since then and the left foot was not listed in his problems list in VA treatment records.

Urticaria of the Lip

The report of a May 2011 VA examination shows that the Veteran reported complaints of having an allergic reaction to NSAIDS in which his lips swell and he has welts on other body parts.  On examination, there was no disfigurement of the face and the examiner found that the mouth was normal with no lesions present.  After examination the report contains a diagnosis of normal lip examination.

The examiner opined that the Veteran's urticaria of the lip (diagnosed as normal lip) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted the following.  The Veteran was seen in May 1969 and diagnosed with urticaria of the lower lip.  Benadryl was prescribed at that time.  The Veteran was seen in January 1971 and diagnosed with cellulitis of the lower lip, and prescribed medication.  No other complaints were found in the Veteran's claims file service treatment records, and no complaints of lip urticaria or visible physical findings of lip urticaria were present at the time of the separation examination in April 1971.  The examiner noted that treatment records after service showed no complaints of lip issues and such problem is not listed in VA treatment records.  The examiner noted generally that urticaria has numerous causes to include food, insect bites, and medication, and that the Veteran reported he was allergic to the medication used to treat his urticaria.





Cellulitis of the Jaw, and 
Skin Wrinkles of the Bilateral Hips

The report of a May 2011 VA examination shows that the Veteran reported complaints of cellulitis of the lower jaw.  He reported that cellulitis of the lower jaw began in 1970, as an allergic reaction to vaccine.  He reported he must keep a beard or else shaving would aggravate the condition, with skin symptoms of pustules, swelling, and redness at the time of an outbreak, but no systemic symptoms.  He reported that he had treated the lower jaw condition with over the counter topical cream, nearly constantly in the past 12 months.  He did not treat the condition with corticosteroid or immunosuppressive.  
The Veteran reported that he had wrinkles on the buttocks that began while in service, which was strange looking, but without pain.  He reported the condition was constant, and symptoms involved thinning linear skin areas with hypopigmentation but no systemic symptoms.  

On examination the examiner found mild hyperemia within the bearded area of the chin, with no pustules, papules, or flakiness.  There were multiple hypopigmented horizontal striae of the lower back to the buttocks.   After examination the report contains a diagnosis of (1) normal skin examination of the jaw, and (2) multiple striae lower back/buttocks.

The examiner opined that the Veteran's cellulitis of the jaw (diagnosed as normal jaw examination) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted the following.  The Veteran was seen in January 1971 with complaints of swelling lips, and jaw.  The diagnosis at that time was cellulitis of the lower lip.  Medication was prescribed.  There was no definitive diagnosis of cellulitis of the jaw.  No other complaints for jaw issues are found in the claims file or medical records.

The examiner opined that the Veteran's skin wrinkles of the bilateral hips (diagnosed as striae) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  As rationale, the examiner stated that there was a lack of continuity of care.  Based on review of the claims file, the examiner noted the following.  Review of the claims file shows that the Veteran was seen in June 1970 with complaint of the Veteran being worried about wrinkled skin of the buttocks.  At that time the examination was noted as "100 percent normal."  The examiner noted that the present examination demonstrated striae (stretch marks), which are a common finding in individuals and are usually cosmetic in nature.  The examiner noted that the present examination demonstrated that the striae had no ulcerations, pustules, sores, redness, or pain.

External Otitis, and Vertigo

The report of the March 2012 VA otolaryngology examination addressed the external otitis and vertigo claims.  That report shows that the examiner noted that the Veteran had not been diagnosed with an ear or peripheral vestibular condition.  The examiner noted that the Veteran described having had momentary but daily episodes of feeling like he would fall, but did not describe true vertigo, and had recurrent rashes and recurrent ear infections described as daily morning drainage from bilateral ears, ever since a probable allergic reaction to immunization in service.  

The examiner recorded that the Veteran did not have symptoms associated with Meniere's syndrome, a peripheral vestibular condition or other diagnosed ear or peripheral vestibular condition.  The examiner recorded that the Veteran did not have findings, signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma or other ear or peripheral vestibular condition.  Nor did he have a benign neoplasm of the ear or past surgery of the ear.

On examination, the examiner found that the external ear, ear canal, and tympanic membrane, were normal; except the Veteran had hairy ear canals that trapped moderate cerumen, and he may have wet accumulation in summer due to perspiration.  The Veteran had normal findings for Romberg test, Dix-Hallpike test, and limb coordination test, but he had an unsteady gait and  used a cane.  The Veteran did not have any related tumors or neoplasms, or metastases.  The Veteran did not have any scars or other pertinent findings, complications, conditions, signs or symptoms.

At the conclusion of the March 2012 VA otolaryngology examination, the examiner commented that there was no evidence of a chronic or recurrent ear infection, scarring, or stenosing of the external auditory canal.  The examiner opined that the symptoms described by the Veteran were not consistent with true vertigo.  In this regard, the examiner noted that the Veteran had multiple comorbid conditions that may contribute to momentary but daily periods of imbalance or feeling that the Veteran will fall, including diabetes, coronary artery disease with history of coronary artery bypass surgery about six years ago, peripheral neuropathy, COPD (chronic obstructive pulmonary disease), obesity, and de-conditioning.  

The examiner based these opinions on his review of the claims files, noting that they contained no evidence to confirm a chronic ear condition.  The examiner further noted that there was no record of treatment for swimmers ear in August 1971; that in the service separation examination the Veteran denied ear problems and admitted that the allergic reaction to flu vaccine left no complication and was fully resolved; and that there was no service treatment record evidence or post service medical records, or clinical examination findings, that support the claimed chronic otitis externa condition.  The examiner also noted that the Veteran's earlier claims in 2001, and 2003 did not include a claim regarding otitis externa.

C.  Analysis

The Board has considered the evidence contained in the VA examination reports and the remainder of the clinical evidence of record as discussed above, along with the Veteran's statements and other lay evidence material to the case.  In determining the facts of the case of each claim, the Board has weighed and assessed the competence, credibility and weight to be given to all of the evidence in making the determinations below, including the Veteran's reports of the onset and continuity of current symptomatology of the claimed disabilities.  
 
In assessing the probative value of the May 2011 and March 2012 examination reports' medical opinions, the Board finds generally that with respect to each of the claims, that the examiners' opinions were fully informed as to the medical history reported by the Veteran and other evidence, that they provided a well articulated opinion without speculation, and that the opinions were supported by reasoned analyses.  In light of the foregoing the Board has generally found the medical opinions to be of high probative value as to each of the claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Prostatitis 

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any chronic condition of prostatitis is related to service or to a service-connected disability.  As discussed above, there is no evidence of a present chronic prostatitis.  The only diagnosis of any prostrate condition is a diagnosis of benign prostatic hypertrophy.

Other than service treatment records showing that when seen for back pain in 1970, the Veteran told the provider he was being treated by a private physician for prostatitis, there is no other record in service of any treatments or complaints for prostatitis, and there is no mention of prostatitis at the April 1971 separation examination.  Following service and in the context of receiving treatment of other conditions, the Veteran underwent examination by VA or privately in August 1975, March 1976, and February 2002.  None of these examinations show referable complaints or findings, or a diagnosis of prostatitis.  The Veteran himself reported during the May 2011 VA examination that he was told five years before of an enlarged prostate and diagnosed with benign prostate hypertrophy. 

In light of this clinical evidence, the VA examiner at the May 2011 VA examination opined that the Veteran's claimed prostatitis (diagnosed as benign prostate hypertrophy) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that prostatitis (diagnosed as benign prostate hypertrophy) is related to service or to a service-connected disability.  No post-service treatment record contains evidence linking any current such disorder to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinion on this matter is counter to the Veteran's claim.

Bilateral Hip Pain, and 
Disability Manifested by Sharp Pain in the Left Leg

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any (1) bilateral hip pain, or (2) disability manifested by sharp pain in the left leg, is related to service or to a service-connected disability.  First, there is no competent evidence to associate the claimed (1) bilateral hip pain, and (2) a disability manifested by sharp pain in the left leg, to any diagnosed disorder other than bilateral degenerative joint disease of the hips.  

Other than service treatment records showing treatment in June 1970 for low back trouble, when he also reported right and left hip pain but the examiner concluded that the Veteran's condition was 100 percent normal, and in September 1970 when seen for complaints but there was no finding of hip pathology, there is no evidence of bilateral hip symptoms in service or until many years after service.  At the Veteran's separation examination there is a notation of infrequent leg cramps after strenuous exercise, however, the examiner found there were no complications or sequela.  As discussed above, following service and in the context of receiving treatment of other conditions, the Veteran underwent examination by VA or privately in August 1975, March 1976, and February 2002.  None of these examinations show referable complaints or findings, or a diagnosis of bilateral degenerative joint disease of the left or right hip.  

In light of this clinical evidence, the VA examiner at the May 2011 VA examination opined that the Veteran's bilateral hip pain (diagnosed as bilateral degenerative joint disease of the hips, which encompassed the left leg pain) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that bilateral hip pain, or a disability manifested by sharp pain in the left leg (diagnosed as bilateral degenerative joint disease of the hips) is related to service or to a service-connected disability.  No post-service treatment record contains evidence linking any current such disorder to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinion on this matter is counter to the Veteran's claim.  There is no evidence of degenerative joint disease of the hips during service or in the first year after service, or for many years after service. 

Residuals of a Right Wrist Injury With Tenosynovitis and a Ganglion Cyst, and 
Carpal Tunnel Syndrome of the Thumb

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any residuals of a right wrist injury with tenosynovitis and a ganglion cyst, or carpal tunnel syndrome of the thumb, is related to service or to a service-connected disability.  First, there is no competent evidence of a diagnosis of any present disability of ganglion cyst, tenosynovitis, or of "carpal tunnel syndrome of the thumb."  Although service treatment records showed indications of a ganglion cyst at that time, subsequent clinical evidence shows that the Veteran no longer has that condition.  There is no diagnosis of tenosynovitis.  There is a present diagnosis of carpal tunnel syndrome of the right wrist radiating to the right thumb; and degenerative joint disease right wrist.  

Other than service treatment records in September and November 1968 showing symptoms diagnosed as possible ganglion cyst, and that tenosynovitis was to be considered, there is no evidence of right wrist disorder, including any carpal tunnel syndrome right wrist/right wrist degenerative joint, in service or until many years after service.  At the Veteran's separation examination there is no complaint or diagnosis of any wrist or thumb condition.   Following service and in the context of receiving treatment for other conditions, the Veteran underwent examination by VA or privately in August 1975, March 1976, and February 2002.  None of these examinations show referable complaints or findings, or a diagnosis of carpal tunnel syndrome of the right wrist radiating to the right thumb; or degenerative joint disease right wrist.  
 
In light of this clinical evidence, the VA examiner at the May 2011 VA examination opined that the Veteran's right wrist injury (diagnosed as right wrist degenerative joint disease with no ganglion cyst present) was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service. 
On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that the Veteran's diagnosed carpal tunnel syndrome of the right wrist radiating to the right thumb, or degenerative joint disease right wrist, is related to service or to a service-connected disability.  No post-service treatment record contains evidence linking any current such disorder to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinion on this matter is counter to the Veteran's claim.  There is no evidence of right wrist degenerative joint disease during service or in the first year after service, or for many years after service. 

Left Foot Disability Manifested by Swelling, Callous Formation, Scarring, Plantar Warts and an Abrasion

On review of the record, the Board finds that the preponderance of the evidence is against a finding that there is any left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion, that is related to service or to a service-connected disability.  This issue primarily includes the question of whether a pre-existing foot disorder may be granted service connection on the basis of aggravation during service.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Service treatment records show that a pre-existing left foot disorder was noted on entry to service.  As reflected in the enlistment examination report, the Veteran reported a history of an operation on his left heel when he was five years old, and on examination the examiner noted a three inch well healed scar of the lateral aspect of the left heal.  

Having shown that a left foot disability pre-existed service, the next step is to determine if the Veteran's pre-existing disability was aggravated in service.  The Veteran's service treatment records show that the Veteran was seen in November 1968, when examination of the lateral aspect of the left heal showed it was nontender and with no drainage.  He was seen in June 1970 for complaints the provider described as an abrasion of the left foot.  At the Veteran's April 1971 separation examination, the evaluation was normal other than a finding of a two inch scar, over the left foot, well healed and non-symptomatic.  

Based on the foregoing, the Board finds that the evidence does not show that there was an increase in left foot disability during the Veteran's period of service.

There is no current diagnosis of a left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion.  As reflected in the May 2011 VA examination, there is a current left foot diagnosis of left foot surgical scar with no plantar warts at time of examination; diabetic neuropathy bilateral lower extremities; and mild osteoarthritis at the first tarsal-metatarsal.  

As discussed above, the left foot surgical scar preexisted service and was not aggravated during service.  There is no claim or evidence to relate the Veteran's diabetic neuropathy of the bilateral lower extremities to service.  There is no evidence of the osteoarthritis of the foot during service or in the first year after service, or for many years after service.  Following service and in the context of receiving treatment of other conditions, the Veteran underwent examination by VA or privately in August 1975, March 1976, and February 2002.  None of these examinations show referable complaints or findings, or a diagnosis of a left foot disorder.  

In light of this clinical evidence, the VA examiner at the May 2011 VA examination opined that the Veteran's left foot disability was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service.  On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that a left foot disorder is related to service or to a service-connected disability.  No post-service treatment record contains evidence linking any current such disorder to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinion on this matter is counter to the Veteran's claim.

Urticaria of the Lip

There is no present diagnosis of urticaria of the lip, as determined at the time of the May 2011 VA examination.  There are only a very few visits in service for lip symptoms, and no complaints or findings of such condition were made at the discharge examination in April 1971.  There are no complaints of lip problems following service and VA treatment records contain no diagnosis or problem listed.

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present lip disorder claimed as urticaria of the lip, service connection for such disorder is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   





Cellulitis of the Jaw, and 
Skin Wrinkles of the Bilateral Hips

As reflected in the most May 2011 VA examination report, there is no present diagnosis of cellulitis of the jaw; and the claimed skin wrinkles of the bilateral hips have been diagnosed as multiple striae lower back/buttocks, which the examiner noted to be a common finding usually cosmetic in nature.  The examiner also found that there were no skin conditions such as ulcerations, pustules, sores, redness, or pain.  Service treatment records show that when seen in June 1970 for similar complaints-worries about wrinkles of skin of the buttocks-the provider found the condition to be 100 percent normal and reassured the Veteran on this.  In short, the diagnosis of multiple striae lower back/buttocks, is not shown by medical evidence to constitute a disability for VA purposes.  It is considered a common finding that is 100 percent normal.  Further, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted above, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present skin disorder claimed as cellulitis of the jaw or skin wrinkles of the bilateral hips, service connection for these disorders are not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

External Otitis, and 
Vertigo

The Veteran claims service connection for a chronic condition of external otitis, also known as otitis externa or swimmers ear, which is an inflammation of the external ear canal.  See Dorland's Illustrated Medical Dictionary 1371 (31st ed. 2007).  He also claims service connection for vertigo, a disorder symptomatic of dysfunction of the vestibular system in the inner ear or pathways in the central nervous system.  See Id.  2080. 

At the time of the March 2012 VA examination, there was no evidence of a chronic or recurrent ear infection, scarring, or stenosing of the external auditory canal.  Regarding the vertigo claim, the examiner opined that the symptoms described by the Veteran were not consistent with true vertigo.  In short, as discussed above, there is no evidence of a present chronic condition of external otitis.  Also, there is no evidence of a present chronic condition of vertigo.  

Though the evidence shows that the Veteran may have some symptoms contributing to momentary but daily periods of imbalance or feeling that the Veteran will fall, the medical evidence has associated these symptoms with non-service-connected conditions to include diabetes, coronary artery disease with history of coronary artery bypass surgery six years before the 2012 VA examination, peripheral neuropathy, COPD (chronic obstructive pulmonary disease), obesity, or de-conditioning; none of which disorders is claimed by the Veteran to be connected to service, or has been linked by competent evidence to service.  There is, moreover, no evidence of a diagnosis of a chronic vertigo disorder symptomatic of dysfunction of the vestibular system in the inner ear or pathways in the central nervous system.  See Dorland's Illustrated Medical Dictionary 2080 (31st ed. 2007). 

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present back disorder, service connection for a back disorder is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

Conclusions

With respect to each of the claimed disabilities, the Board has considered the Veteran's lay report of a continuity of symptoms since service.  However, in light of the general absence of contemporaneous complaints or findings of such symptoms over many years since service, including as evidenced in reports of treatment-related VA and private physical examinations in August 1975, March 1976, and February 2002, the Board finds more probative, the May 2011 and March 2012 VA examiner's opinions given in reliance of the overall evidence on file.  Thus, the preponderance of the evidence is against a finding that the Veteran has had a continuity of such symptomatology since service regarding each of the claimed disabilities present.  

To the extent that some of the claims are for service connection for pain, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, there is no evidence that arthritis of either hip, the right wrist, or left foot, became manifest to a degree of 10 percent or more within one year from date of termination of service.  38 C.F.R. §§ 3.307, 3.309(a).

There is also no claim or evidence to support a finding that any of the claimed disorders is proximately due to or the result of any service-connected disease or injury, by way of being either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In light of the foregoing, the preponderance of the evidence is against the claims for service connection for (1) prostatitis; (2) bilateral hip pain (3) disability manifested by sharp pain in the left leg; (4) residuals of a right wrist injury with tenosynovitis and a ganglion cyst; (5) carpal tunnel syndrome of the thumb; (6) a left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion; (7) urticaria of the lip; (8) skin wrinkles of the bilateral hips; (9) cellulitis of the jaw; (10) external otitis; and (11) vertigo.  Therefore, service connection is denied for these disabilities.





ORDER

Service connection for prostatitis, is denied.

Service connection for bilateral hip pain, is denied.

Service connection for disability manifested by sharp pain in the left leg, is denied.

Service connection for residuals of a right wrist injury with tenosynovitis and a ganglion cyst, is denied.

Service connection for carpal tunnel syndrome of the thumb, is denied.

Service connection for left foot disability manifested by swelling, callous formation, scarring, plantar warts and an abrasion, is denied.

Service connection for urticaria of the lip, is denied.

Service connection for skin wrinkles of the bilateral hips, is denied.

Service connection for cellulitis of the jaw, is denied.

Service connection for external otitis, is denied.

Service connection for vertigo, is denied.


REMAND

Regarding the issues of service connection for arthritis of the neck and back, and for a disability manifested by memory problems, the Court vacated the July 2010 Board decision in order for the Board to attempt to obtain any document serving as orders to the Veteran for a temporary duty assignment in England (United Kingdom).  The logic of this request was apparently the thought that such document would likely contain names of other service members assigned with the Veteran at that duty station, and they might be able to corroborate the Veteran's report of in-service injuries.  The Court determined that lay statements from any such witness would be relevant to proving the Veteran's claims; thus there would be a reasonable possibility that obtaining the requested document would assist the Veteran in substantiating his claims.  The Court recognized that VA would not be required to locate any individuals listed on such a document, but that VA had a duty to attempt to obtain that document to provide it to the Veteran so that he could attempt to locate those individuals.  The Court also determined that if the Veteran provided further information on appeal regarding any other outstanding records that may be helpful to the Veteran's claim, VA may be obligated to attempt to obtain those records.

In a VA Form 21-4138 dated in February 2011 and made part of the Veteran's February 2011 Brief to the Court, the Veteran requested his TDY (temporary duty) assignment orders to England with the list of airmen on it.  He indicated that the TDY assignment was from August 3, 1969 to October 22, 1969; and further identified these orders as "(Travel Orders: TA-2090-24 July 1969-HQ 464 CSGP) 779th TAC ALFT SQ POPE AFB NC".  

On remand, the RO should ask the Veteran to provide a copy of the document(s) from which the Travel Order identifiers were obtained, as well as any further information regarding any other outstanding records material to the claims here.  The RO should request the Veteran's temporary duty (TDY) records, orders, unit assignments, travel vouchers, and any other outstanding records identified by the Veteran and material to the claims, from the National Personnel Records Center as well as from any other source that may reasonably be expected to have access to such records.  If the RO is able to obtain the TDY orders for England, or other related documents containing names of potential lay witnesses, the RO should provide copies to the Veteran and allow appropriate time for the Veteran to attempt to locate those individuals and obtain supporting lay statements. 

After that, the RO should complete any additional development suggested by the NPRC or other queried organizations, or indicated by results of the actions taken, pursuant to VA's duty to assist.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and offer him an opportunity to provide any further information regarding any outstanding records that may be useful to locate documents that may support his claims for service connection for arthritis of the neck and back, and for a disability manifested by memory problems.  Ask the Veteran to provide a copy of the source document(s) from which he obtained the Travel Orders identifiers he submitted.

2.  Take all appropriate action to request the Veteran's complete service personnel records from all official sources, to include, but not necessarily limited to the National Personnel Records Center (NPRC) in an attempt to obtain copies of all orders, in particular any document serving as orders for a temporary duty assignment in England (United Kingdom), from August 3, 1969 to October 22, 1969, and further identified as (Travel Orders: TA-2090-24 July 1969-HQ 464 CSGP) 779th TAC ALFT SQ POPE AFB NC; as well as documents of unit assignments, travel vouchers, and performance appraisals.

3.  If any pertinent record is not available, or if the search for the records yields negative results, then document the specific attempts that were made to locate them, explain in a written memorandum why further attempts to locate or obtain any government records would be futile, and associate that memorandum with the appellant's claims file. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

4.  After completing the above actions, provide the Veteran with a copy of any document obtained that serves as orders to the Veteran for a temporary duty (TDY) assignment in England (United Kingdom), or other service personnel records obtained, and provide the Veteran an appropriate period of time to seek out any individuals indicated in any TDY order-related document and to obtain lay statements supporting the Veteran's claim. 

5.  Complete any additional development suggested by NPRC or other organizations queried, and conduct any other necessary development indicated by the results of the above actions, pursuant to VA's duty to assist under 38 C.F.R. § 3.159.
  
6.  Thereafter, readjudicate the appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant an opportunity to respond.  Then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


